921 A.2d 1181 (2007)
In re Petition of Alvin Q. TAYLOR.
Petition of Alvin Q. Taylor.
Supreme Court of Pennsylvania.
April 30, 2007.

AMENDED ORDER
PER CURIAM.
The Petition for Allowance of Appeal is hereby GRANTED. The order of the Commonwealth Court is REVERSED, and the matter is remanded to the Court of Common Pleas for reinstatement of that court's order granting the petition for writ of mandamus. The Election Code must be liberally construed so as not to deprive an individual of his right to run for office, or the voters of their right to elect a candidate of their choice. Nomination Petition of Ross, 411 Pa. 45, 190 A.2d 719 (1963) (holding defect in notarization of circulator's affidavit was amendable); Nomination Petition of Fowler, 132 Pa.Cmwlth. 639, 574 A.2d 127 (1990) (same).
Justice SAYLOR dissents for the reasons set forth in the memorandum opinion of Senior Judge KELLEY of the Commonwealth Court. Justice CASTILLE and EAKIN join in this dissent.